DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed April 22, 2021, has been entered.  Claims 2-5 are currently pending in the application.  Claims 1 and 6 have been cancelled.  All previous rejections of claims 1 and 6 have been withdrawn in view of the cancellation of claims 1 and 6.  The previous rejections of claims 4 and 5 have been withdrawn in view of the amendments to claim 4.

Reasons for Allowance 

Claims 2-5 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of Natarajan et al. fails to teach products having a cooling effect and methods of providing products with a cooling effect as claimed. Where the prior art does teach (2-isopropyl-5-methyl-N-(2-pyridin-2-yl)ethyl cyclohexane carboxamide, the prior art does not teach that this compound exhibits a cooling effect. Further, as the prior art is directed to treatment of disease, it would not have been obvious to have utilized this compound of the prior art to provide a cooling effect in products as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.